Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.) rendered January 16, 1991, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction stems from the sale of crack cocaine to an undercover officer on January 9, 1990, and January 11, 1990, in Nyack. The transactions were audio-taped. On appeal he argues that the People failed to prove his identity as the seller beyond a reasonable doubt. We disagree.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although the defendant presented a witness who testified that at the time of the sales one of the defendant’s front teeth was a permanent gold tooth, which was not observed by the undercover officer, there is no basis to disturb the jury’s determination which credited the identification testimony of the prosecution witnesses (see, People v Gruttola, 43 NY2d 116; People v Joyiens, 39 NY2d 197; People v Stokes, 132 AD2d 718). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Harwood, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.